238 F.2d 623
Matter of CAMP PACKING COMPANY, Inc., Debtor-Appellant,Small Business Administration and First National Bank of Cortland, Appellees.
No. 87.
Docket 24174.
United States Court of Appeals Second Circuit.
Argued December 4, 1956.
Decided December 4, 1956.

Appeal from United States District Court for the Northern District of New York; Stephen W. Brennan, Judge.
Laurence Sovik, Syracuse, N. Y. (Smith and Sovik, Syracuse, N. Y., on the brief), for debtor-appellant.
Bernard Burdick, Asst. U. S. Atty., N.D.N.Y., Syracuse, New York (Theodore F. Bowes, U. S. Atty., Syracuse, N. Y.), for appellee Small Business Administration.
Paul J. Yesawich, Jr., Cortland, N. Y. (Lusk, Folmer, Ryan & Fenstermacher, Cortland, N. Y., on the brief), for appellee First Nat. Bank of Cortland.
Before CLARK, Chief Judge, and FRANK and LUMBARD, Circuit Judges.
PER CURIAM.


1
Order affirmed in open court.